—In an action, inter alia, for an accounting, the plaintiffs appeal from an order of the Supreme Court, Kings County (Lodato, J.H.O.), dated May 10, 1999, which, after a hearing, determined, inter alia, that the *503plaintiff Kevin Kelley had no ownership interest in the defendant limited partnership.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Kangs County, for further proceedings consistent herewith.
The Supreme Court erred in determining that the plaintiff Kevin Kelley had no ownership interest in the defendant limited partnership. The evidence establishes that Kelley had not withdrawn from his position of general partner (see, Matter of JK&E Partnership v Chase Manhattan Bank, 239 AD2d 582). Accordingly, the matter must be remitted to the Supreme Court, Kings County, to determine the amount of distribution to which Kelley is entitled. Sullivan, J. P., S. Miller, Florio and McGinity, JJ., concur.